Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that Hu (US 20190236955) does not teach the newly amended limitation of independent claim 1 “turn off an autonomous driving mode of the ego vehicle and output an alarm to notify the autonomous driving mode switching to a manual driving mode if the reliability of the new map information has not been verified”. That instead, Hu discloses repeating receiving information from one or more vehicles until perception data is sufficient or verified, which is contrary to the newly amended limitation of turning off the autonomous driving mode if the reliability of the new map information has not been verified. Applicant continues, because of this deficiency a prima facie case of anticipation cannot be established because an identical disclosure is not present in the reference.
Hu alone does indeed not teach this newly amended limitation and as such, new ground of rejection are necessitated by the amendment and therefore this argument is moot. Instead, Hu and new reference Stenneth (US 20200400440) teach each and every limitation of independent claim 1 as amended and a rejection has been provided below addressing the claim in full. 
Applicant argues independent claim 7 recites similar limitations and therefore similar arguments apply. 
This argument is moot for similar reasons as above and Hu and Stenneth likewise teach the limitations of this claim as well. 
Applicant argues the dependent claims which depend on either claim 1 or 7 are allowable at least by virtue of dependency on an allegedly allowable base claim. 
This argument is unpersuasive as each claim has been individually rejected below, including all independent and dependent claims. 
Additionally, the Applicant’s remarks suggest that replacement drawings have been filed, but they do not appear to have been attached and are not in the Office’s files. As such, the previous objections to the drawings are maintained.  If this is in error on the Office’s part, please contact the Examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “301” has been used to designate both the occupant output interface in paragraphs [0035] and [0038] and the passenger output interface in Figure 1 and reference characters “510”, “520”, and “530”, are a LIDAR sensors, a radar sensor, and a camera respectively in paragraph [0041] but all listed as GPS receivers in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20190236955) in view of Stenneth et al. (US 20200400440).
In regards to claim 1, Hu teaches an autonomous driving apparatus for an ego vehicle that autonomously travels ([0008] [0096] methods operate on an autonomous vehicle through an apparatus.), the autonomous driving apparatus comprising:
a first sensor to detect a vehicle nearby the ego vehicle; ([0014] autonomous vehicle can record data using LIDAR sensors, [0021] radar sensors, [0022] color cameras, or [0023] infrared emitters. Any of these may be a first sensor and [0024] used to determine the locations of fixed and moving objects, including nearby vehicles.) 
a memory to store map information; ([0087] scan images are stored in local memory, including the [0014] transformations of the scanned images into object maps.) and 
a processor comprising a driving trajectory generator to generate a first driving trajectory of the ego vehicle and a second driving trajectory of the nearby vehicle based on the map information stored in the memory and a control processor to control autonomous driving of the ego vehicle based on the first and second driving trajectories generated by the driving trajectory generator, ([0096] processor executes operations. [0014] can access the trajectory of another vehicle. [0025] autonomous vehicle controller can determine path along or to planned route based on map information. These are trajectories of both the own vehicle and a nearby vehicle, performed based at least in part on map information and sensor information which is transformed into map information. [0026] the autonomous vehicle can elect a next navigational action based on the environment around the vehicle.)
wherein the control processor is configured to: ([0096] processor executes operations.)
	determine whether a function of the driving trajectory generator is abnormal, ([0043], [0044] it may be determined that there is insufficient information to confidently predict a type or a trajectory of a vehicle, less than a threshold sensor redundancy is achieved, a portion of the field of view is obstructed, or sensor data of a region is insufficient. All of these are indicators of abnormal function of the driving trajectory generator which may either prevent normal generation of the own vehicle trajectory or the other vehicle trajectory.)
	request a target nearby vehicle around the ego vehicle to transmit new map information if it is determined that the function of the driving trajectory generator is abnormal, ([0044] when abnormal conditions are determined, a query may be transmitted to a nearby vehicle for perception data, which [0014] may be transformed into object map data.)
	verify reliability of the new map information received from the target nearby vehicle, ([0064] autonomous vehicle can verify accuracy of perception data, and therefore object map, of own data and data received from other vehicles based on alignment of like features.) 
	control the autonomous driving of the ego vehicle based on the new map information and results of detection of the nearby vehicle by the first sensor if the reliability of the new map information has been verified, ([0082] after information from other vehicle has been verified, the data may be combined, if it is not verified the data may instead be discarded or deprioritized. [0089] a next navigational step is selected based on the verified data.) and
Hu does not teach:
turn off an autonomous driving mode of the ego vehicle and output an alarm to notify the autonomous driving mode switching to a manual driving mode if the reliability of the new map information has not been verified.
However, Stenneth teaches assessing data received from a first sensor to build a map of a map database, and when the reliability of the acquired data is low, outputting a message indicating that the reliability is low and transitioning from an autonomous driving mode to a manual driving mode ([0063]). This is outputting an alarm to notify of driving mode switching if the reliability of new map information has not been verified. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Hu, by incorporating the teachings of Stenneth, such that when the data received is not verified as reliable, a message is output indicating that the reliability is low and perception data is insufficient and the vehicle may be transitioned from an autonomous driving mode to a manual driving mode. 
The motivation to do so is that, as acknowledged by Stenneth, such an incorporating provides improved navigation control for the vehicle ([0063]). 

In regards to claim 2, Hu, as modified by Stenneth, teaches the autonomous driving apparatus of claim 1, wherein the control processor is configured to determine that the function of the driving trajectory generator is abnormal when a data value of the first driving trajectory or the second driving trajectory generated by the driving trajectory generator is out of a preset reliability range. ([0044] may determine abnormality when sensor redundancy is below a threshold value or when information is insufficient to confidently determine a trajectory of a nearby vehicle. This is either a range of sensor redundancy being above a threshold or a reliability of information being within a range to be considered “confident”, which must be numerical somehow and are of either the first or second trajectory.)

In regards to claim 3, Hu, as modified by Stenneth, teaches the autonomous driving apparatus of claim 1, wherein the control processor is configured to verify the reliability of the new map information based on a location of a reference object present in the new map information received from the target nearby vehicle. ([0065] reliability of information is determined by alignment of like features, where alignment of like features includes location and like features are reference objects.)

In regards to claim 5, Hu, as modified by Stenneth, teaches the autonomous driving apparatus of claim 1, wherein the control processor is configured to: 
generate the first driving trajectory of the ego vehicle and the second driving trajectory of the nearby vehicle by fusing the new map information and the results of the detection of the nearby object by the first sensor if the reliability of the new map information has been verified, ([0082] when data from other vehicle is verified, the own vehicle and other vehicle’s perception data may be combined, including the object maps. [0089] a next action of the own vehicle may be determined based on the combined information. [0073] the other vehicle information can include a predicted trajectory of an object.) and 
control the autonomous driving of the ego vehicle based on the generated first and second driving trajectories. ([0070], [0089] a next action of the own vehicle may be determined based on the combined information, following a trajectory and incorporating context of the environment of the vehicle, which includes other vehicle trajectory.)

In regards to claim 6, Hu, as modified by Stenneth, teaches the autonomous driving apparatus of claim 1, wherein the nearby vehicle comprises at least two surrounding vehicles. ([0087] process may be repeated with one or more vehicles until perception data is sufficient. At least two vehicles is included in this range.)

In regards to claim 7, Hu teaches an autonomous driving method for an ego vehicle (Fig 2, 3, 4) comprising the steps of: 
controlling autonomous driving of the ego vehicle based on a first driving trajectory of the ego vehicle and a second driving trajectory of a nearby vehicle based on map information stored in a memory, wherein the first and second driving trajectories are generated by a driving trajectory generator; ([0014], [0024] in step S110 can access the trajectory of another vehicle. [0025] autonomous vehicle controller can determine path along or to planned route based on map information. These are trajectories of both the own vehicle and a nearby vehicle, performed based at least in part on map information and sensor information which is transformed into map information. [0026] the autonomous vehicle can elect a next navigational action based on the environment around the vehicle.)
determining whether a function of the driving trajectory generator is abnormal; (Fig 2, 3, [0043], [0044] in step S120 it may be determined that there is insufficient information to confidently predict a type or a trajectory of a vehicle, less than a threshold sensor redundancy is achieved, a portion of the field of view is obstructed, or sensor data of a region is insufficient. All of these are indicators of abnormal function of the driving trajectory generator which may either prevent normal generation of the own vehicle trajectory or the other vehicle trajectory.)
requesting a target nearby vehicle around the ego vehicle to transmit new map information if it is determined that the function of the driving trajectory generator is abnormal; (Fig 2, 3, [0044] in step S140 when abnormal conditions are determined, a query may be transmitted to a nearby vehicle for perception data, which [0014] may be transformed into object map data.)
verifying reliability of the new map information received from the target nearby vehicle; ([0064] in step S140 autonomous vehicle can verify accuracy of perception data, and therefore object map, of own data and data received from other vehicles based on alignment of like features.)
controlling the autonomous driving of the ego vehicle based on the new map information and results of detection of the nearby object by a first sensor mounted on the ego vehicle if the reliability of the new map information has been verified, ([0082] after information from other vehicle has been verified, the data may be combined, if it is not verified the data may instead be discarded or deprioritized. [0089] a next navigational step is selected based on the verified data in step S160 and executed in step S170.) and 
Hu does not teach:
turning off an autonomous driving mode of the ego vehicle and outputting an alarm to notify the autonomous driving mode switching to a manual driving mode if the reliability of the new map information has not been verified.
However, Stenneth teaches assessing data received from a first sensor to build a map of a map database, and when the reliability of the acquired data is low, outputting a message indicating that the reliability is low and transitioning from an autonomous driving mode to a manual driving mode ([0063]). This is outputting an alarm to notify of driving mode switching if the reliability of new map information has not been verified. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Hu, by incorporating the teachings of Stenneth, such that when the data received is not verified as reliable, a message is output indicating that the reliability is low and perception data is insufficient and the vehicle may be transitioned from an autonomous driving mode to a manual driving mode. 
The motivation to do so is that, as acknowledged by Stenneth, such an incorporating provides improved navigation control for the vehicle ([0063]). 

In regards to claim 8, Hu, as modified by Stenneth, teaches the autonomous driving method of claim 7, wherein the step of determining whether the driving trajectory generator is abnormal comprises the step of determining that the function of the driving trajectory generator is abnormal when a data value of the first driving trajectory or the second driving trajectory is out of a preset reliability range. ([0044] may determine abnormality when sensor redundancy is below a threshold value or when information is insufficient to confidently determine a trajectory of a nearby vehicle. This is either a range of sensor redundancy being above a threshold or a reliability of information being within a range to be considered “confident”, which must be numerical somehow and are of either the first or second trajectory.)

In regards to claim 9, Hu, as modified by Stenneth, teaches the autonomous driving method of claim 7, wherein the step of verifying the reliability comprises the step of verifying the reliability of the new map information based on a location of a reference object present in the new map information received from the target nearby vehicle. ([0065] reliability of information is determined by alignment of like features, where alignment of like features includes location and like features are reference objects.)

In regards to claim 11, Hu, as modified by Stenneth, teaches the autonomous driving method of claim 7, wherein the step of controlling the autonomous driving of the ego vehicle comprises the steps of: 
generating the first driving trajectory of the ego vehicle and the second driving trajectory of the nearby vehicle by fusing the new map information and the results of the detection of the nearby object by the first sensor if the reliability of the new map information has been verified, ([0082] when data from other vehicle is verified, the own vehicle and other vehicle’s perception data may be combined, including the object maps. [0089] a next action of the own vehicle may be determined based on the combined information. [0073] the other vehicle information can include a predicted trajectory of an object.) and 
controlling the autonomous driving of the ego vehicle based on the generated first and second driving trajectories. ([0082] after information from other vehicle has been verified, the data may be combined, if it is not verified the data may instead be discarded or deprioritized. [0089] a next navigational step is selected based on the verified data in step S160 and executed in step S170.)

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Stenneth, in further view of Bhatia et al. (US 20170350713).
In regards to claim 4, Hu, as modified by Stenneth, teaches the autonomous driving apparatus of claim 3.
Hu, as modified by Stenneth, does not teach: 
wherein the control processor is configured to determine that the reliability of the new map information has been verified, when a difference between a first location value of the reference object present in the new map information received from the target nearby vehicle and a second location value of the reference object obtained as a result of detection of the reference object by a second sensor mounted on the target nearby vehicle is equal to or less than a preset reference value.
However, Bhatia teaches comparing alignment of a position of an object within a currently determined map and a stored map and assesses that the positions on each map are different if the difference is greater than a certain value ([0011]). If the difference in positions is above this value, then it is determined that the difference is not caused by GPS error ([0013]). One of ordinary skill would have recognized that this is equally applicable to any two sets of map data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Hu, as already modified by Stenneth, by incorporating the teachings of Bhatia, such that when verifying the reliability of the new map information, the maps are aligned and a difference between the locations of reference positions of a reference object is checked against a threshold value, indicating the similarity of the map information. 
The motivation to do so is that, as acknowledged by Bhatia, such an incorporation allows for continuously checking map reliability and accuracy ([0019]). 

In regards to claim 10, Hu, as modified by Stenneth, teaches the autonomous driving method of claim 9.
Hu, as modified by Stenneth, does not teach:
wherein the step of in the verifying the reliability comprises the step of determining that the reliability of the new map information has been verified, when a difference between a first location value of the reference object present in the new map information received from the target nearby vehicle and a second location value of the reference object obtained as a result of detection of the reference object by a second sensor mounted on the target nearby vehicle is equal to or less than a preset reference value.
However, Bhatia teaches comparing alignment of a position of an object within a currently determined map and a stored map and assesses that the positions on each map are different if the difference is greater than a certain value ([0011]). If the difference in positions is above this value, then it is determined that the difference is not caused by GPS error ([0013]). One of ordinary skill would have recognized that this is equally applicable to any two sets of map data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Hu, as already modified by Stenneth, by incorporating the teachings of Bhatia, such that when verifying the reliability of the new map information, the maps are aligned and a difference between the locations of reference positions of a reference object is checked against a threshold value, indicating the similarity of the map information. 
The motivation to do so is that, as acknowledged by Bhatia, such an incorporation allows for continuously checking map reliability and accuracy ([0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shikimachi (US 20160327400) teaches determining an error in a trajectory of an own vehicle by determining an estimation error in map information. 
Guo et al. (US 20190220678) teaches using multiple vehicles to determine changed road map information, for example a changed traffic situation. 
Latotzki et al. (US 10496090) teaches determining the appropriate conditions and timing for an autonomous driving to manual driving handover procedure, including outputting a driver notification. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661      

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661